Citation Nr: 0638183	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  04-11 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active military service from November 1960 to 
November 1963.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2003 decision of the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In that decision, the RO denied service connection for 
a lumbar spine disorder.  


FINDING OF FACT

It is at least as likely as not that the veteran's lumbar 
spine disorder is attributable to trauma sustained while 
performing parachute jumps during military service.


CONCLUSION OF LAW

A lumbar spine disorder was incurred in service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist

VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits is set forth at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  As explained below, the Board has 
found the evidence and information currently of record to be 
sufficient to grant the appellant's claim.  To the extent 
that there may be any deficiency of notice or assistance, 
there is no prejudice to the appellant in proceeding to 
decide the appeal given the favorable nature of the Board's 
decision.


Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

The veteran maintains that he developed a lumbar spine 
disorder as a result of trauma he sustained to the back in 
the course of performing 31 parachute jumps while in military 
service.  He asserts that he has sought treatment in 
postservice years for continuing low back pain.  

The record establishes that the veteran received parachute 
training in service and was awarded the Parachutist Badge.  
Service medical records disclose no complaints, findings or 
treatment for low back injuries or defects.  The spine and 
musculoskeletal system were evaluated as normal at the 
October 1963 service separation examination. 

Associated with the claims file are statements, dated in 
November 2002 or in December 2002, from several 
chiropractors.  They are to the effect that there is MRI 
evidence of lumbar spine pathology, including degenerative 
disc disease, with herniation and impingement.  The 
chiropractors noted the veteran's history of having been a 
paratrooper.  They were of the opinion that there might be a 
significant correlation between his jump status-the number 
of jumps performed-and the current status of his back.  They 
remarked that studies had shown that prolonged jump status 
and prolonged stresses on the lower lumbar spine are 
implicated in herniations and degenerative disc disease. 

A VA orthopedic examination was performed in March 2004.  The 
examiner stated that the claims file had been reviewed.  The 
veteran's history was obtained and clinical findings were 
recorded.  The diagnosis was degenerative disc and joint 
disease of the lower lumbar spine with radiculopathy.  It was 
the examiner's opinion that it was at least as likely as not 
that the veteran's low back disorder was related to past 
parachute jumps.  

Here, the veteran's treating chiropractors are of the opinion 
that the veteran's degenerative changes of the lumbar spine 
are residual to parachute jumps performed during service.  
Statements from his chiropractors linking current lumbar 
spine conditions to inservice parachute jumps appear to rest 
not only on the veteran's history, but on a review of that 
history, considered in light of clinical findings and 
diagnostic imaging, as well as medical studies.  The 
assessment of treating chiropractors about the etiology of 
the veteran's low back disorder is shared by a VA orthopedist 
who had the benefit of having reviewed the veteran's claims 
file.  There is no medical evidence in the record 
contradicting the assessment of the treating chiropractors or 
the VA orthopedist.  Additionally, the veteran has asserted 
that he has experienced back problems since his release from 
service.  Resolving reasonable doubt in the claimant's favor, 
the Board concludes that a grant of service connection for a 
lumbar spine disorder is warranted.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 


ORDER

Service connection for a lumbar spine disorder is granted.


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


